Tuck, J.,
delivered the opinion of this court.
This case comes before us upon an agreement of facts, to determine which of the parties can rightfully exercise the functions of Justice of the Peace in one of the districts of Cecil county.
If the solution of the question depended on the 19th sec. of the 4th Art. of the Constitution, there would be no room for doubt. It is expressly declared that, “in the event of a vacancy in the office of Justice of the Peace the Governor shall appoint a person to serve until the next regular election of said officers.” But it is said that this clause must be construed in connection with the 12th and 15th sections of the second Article; under the former of which it is claimed, that the appointment to a vacancy in the office of Justice of the Peace can only be made by the Governor and Senate, and under the latter, that he has the power of. removal of the officer so appointed. To neither of these propositions can we assent. The second Article defines the power and duties of the Executive Department; the fourth relates to the Judiciary. The eleventh section of the second Article provides, that the Governor and Senate shall appoint all civil and military officers of the State, whose appointment or election is not otherwise provided for. The office of Justice of the Peace, cannot be supplied under this clause, because the 19th sec. of the 4th Art. provides for an election by the people. But it is contended that when a vacancy occurs it must be filled according to the 12th sec. of the second Article, that is, by the Governor and Senate, as therein specified. If this interpretation be adopted, it will deprive the clause in the 19th sec. of Art. 4, *226which relates to vacancies in this office, of all effect whatever, and impute to the Convention a design to place the office of Justice of the Peace, in respect to filling vacancies, on a footing with other offices, when their plain language admits of a different construction. Such a purpose might readily have been accomplished by uniting Justices of the Peace with other branches of the Judiciary, in the 25th and 26th sections of the same Article, which makes provision for filling vacancies in> the offices of Judges in the courts of law and the orphans courts, and as this was not done, we think the 19th section should rather be contrasted with the25lh and 26th of the same Article, as indicating a different intention as to the mode of filling’ vacancies, than controlled by the sections cited from the second Article. Where the Constitution speaks in plain language,, in reference to a particular matter, we have no right to place a different meaning,, on the words employed, because the literal interpretation may happen to be inconsistent with other parts of the instrument in relation to other subjects. Courts are sometimes required, in ascertaining the sense in which certain words may have been used, to give them effect according to the intent gathered from the whole instrument, but that rule cannot be admitted here. The language is too plainly written to receive the construction, that, although the Constitution declares that in the event of a vacancy in this office the Governor shall fill it, the Convention and People designed that he should do so only with the concurrence of the Senate. The 19th section creates the office, and provides for its continuance in case of vacancy, by words having no connection with other clauses; and for its interpretation needs no aid from other portions of the Constitution.
Nor can the appellant’s claim derive any support from the 15tk sec. of the 2nd Art., which confers on the Governor the power of removal. We have no idea that the Convention designed to-make any of the officers of the government, discharging judicial functions, dependent on the will of the Executive. They derive their powers originally from the people. When provision is made for filling vacancies in another mode, it results from the necessity of the case, and is allowed for con*227venience; the question being remitted to the people at the earliest practicable time. In no caséis the power of removal of such officers conferred on the Governor, except by the 30th Art. of the Bill of Rights, and the 4th and 9th secs, of Art. 4, upon an address of the General Assembly. If the power exists in the present case, might it not be exercised with as much propriety in reference to the judges of courts and all other offices in which the Governor has power to fill vacancise ? for the appointment of a judge until the next election of delegates, is as much an appointment for a term of years as that of a J usticc of the Peace until the next regular election of said officers. This would be the inevitable result of the argument, but for the clauses above referred to, which provide for the removal of judges. If it be conceded that the Constitution does not provide for the security of the citizen against incompetency and misconduct of this class of officers, it does not follow that 'fhe Governor possesses the power to remove them for such cause. His authority, under the 15th sec. of the 2nd Art., applies to such offices as the executive has power to fill, by original appointment for terms of ‘'years, and it does not embrace justices of thejpeace. It would be contrary to the nature of our institutions, and affect the independence of the judiciary, if he had the power: jas it is not conferred in terms by the Constitution, the exercise of it cannot be sanctioned by mere construction.
(Decided July 15th, 1859.)
Judgment affirmed,